     Case 3:19-cv-01348-JAH-KSC Document 27 Filed 07/22/20 PageID.80 Page 1 of 2



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   TRAVIS MORGAN and MALINA                          Case No.: 3:19-cv-01348-JAH-KSC
     GOMEZ,
11                                                     ORDER MODIFYING
                                 Plaintiffs,           MANDATORY SETTLEMENT
12
     v.                                                CONFERENCE TO BE
13                                                     TELEPHONIC AND ISSUING
     SANDRA HALL, in her individual and                UPDATED PROCEDURES
14
     representative capacity, as trustee of the
15   Cuyamaca Mountain Trust Dated 04-26-
     02; W.K.S. FROSTY CORPORATION, a
16
     California Corporation; and DOES 1 – 10,
17                               Defendants.
18
19         A Mandatory Settlement Conference (“MSC”) has been scheduled in this matter
20   for July 30, 2020 at 2:00 p.m. The Order setting the MSC [Doc. No. 25] required
21   personal attendance in chambers of all parties, party representatives, including claims
22   adjusters for insured defendants, and the primary attorney(s) responsible for the litigation.
23   Due to the ongoing COVID-19 public emergency the Court MODIFIES the MSC to be
24   telephonic for all attendees. To facilitate this modification, the Court hereby ORDERS
25   as follows:
26         1.      Counsel and party representatives with full settlement authority for each
27   party must be immediately available by telephone between the hours of 2:00 p.m. to
28   5:00 p.m. on July 30, 2020. All participants shall be prepared to devote their full

                                                   1
                                                                               3:19-cv-01348-JAH-KSC
     Case 3:19-cv-01348-JAH-KSC Document 27 Filed 07/22/20 PageID.81 Page 2 of 2



1    attention to this proceeding as if they were attending in person, e.g., attendees cannot be
2    driving while speaking to the Court.
3            2.   On July 30, 2020 at 2:00 p.m. counsel and party representatives must call
4    the Court’s teleconference line at 1-877-873-8017, enter the access code 2924630 (if
5    prompted for a security code, press “*”). The Court will initially confer jointly with
6    counsel and the parties. The Court will then initiate separate, confidential calls with
7    plaintiffs and defendants, respectively. To this end, each party must provide the Court
8    with a single phone number to use to initiate these calls. The telephone number provided
9    for a party must be one the Court can use to reach both counsel and the party
10   representative(s), who must be already conferenced on one line and ready to engage in
11   settlement discussions. No later than July 27, 2020, counsel must e-mail the Court at
12   efile_crawford@casd.uscourts.gov to provide a preferred phone number for the separate,
13   confidential MSC discussions, and any other necessary call-in information for the Court
14   (i.e., conference line passcodes).
15           3.   As set forth in the Court’s prior Order, confidential MSC statements of no
16   more than 5 pages must be emailed to efile_crawford@casd.uscourts.gov by July 23,
17   2020.
18           4.   Failure to appear at the MSC or obtain a proper excusal will be considered
19   grounds for sanctions.
20   IT IS SO ORDERED.
21   Dated: July 22, 2020
22
23
24
25
26
27
28

                                                   2
                                                                              3:19-cv-01348-JAH-KSC
